      Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 1 of 16
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 9/3/2020
 K. PAZHANI,

                                  Plaintiff,
                                                                   20-CV-6406 (VEC)
                      -against-
                                                                 ORDER OF SERVICE
 INFOSYS AMERICAS, et al.,

                                  Defendant.

VALERIE E. CAPRONI, United States District Judge:

       Plaintiff brings this pro se action principally under Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17; the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. §§ 12112-12117; the Age Discrimination in Employment Act of 1967

(“ADEA”), 29 U.S.C. §§ 621-634; the New York State Human Rights Law, N.Y. Exec. Law

§§ 290 to 297; and the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-101 to 131,

alleging that Defendant Infosys Americas did not hire him based on his national origin, color,

disability, and age. By order dated September 1, 2020, the Court granted Plaintiff’s request to

proceed in forma pauperis.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
       Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 2 of 16




them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                           DISCUSSION

A.      Sovereign immunity

        Plaintiff’s claims against the United States Department of Labor (DOL) and the United

States Citizenship and Immigration Services (USCIS) are dismissed under the doctrine of

sovereign immunity. Under the doctrine of sovereign immunity, federal entities are immune from

suit. The doctrine of sovereign immunity bars federal courts from hearing all suits against the

federal government, including suits against federal agencies, unless sovereign immunity has been

waived. United States v. Mitchell, 445 U.S. 535, 538 (1980); see Robinson v. Overseas Military

Sales Corp., 21 F.3d 502, 510 (2d Cir. 1994) (“Because an action against a federal agency . . . is

essentially a suit against the United States, such suits are . . . barred under the doctrine of

sovereign immunity, unless such immunity is waived.”). Here, Plaintiff does not state any facts

suggesting that sovereign immunity has been waived in this case. Thus, Plaintiff’s claims against

the DOL and USCIS are dismissed. See 28 U.S.C. § 1915(e)(2)(B)(iii).

B.      Service on Infosys Americas, E. Shawn O’Donnell, Credit Suisse, and Next Level
        Service Business (NLB) Services, Inc.

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of


                                                   2
       Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 3 of 16




the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Infosys Americas, Credit Suisse, Next

Level Business Service, Inc., and E. Shawn O’Donnell through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each of these defendants. The Clerk of Court is further instructed to issue

summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

C.      Leave to amend complaint to state discrimination claims against Infosys BPM,
        Infosys Technologies Limited, Thomas Gottstein, N.R. Narayana Murthy, and Salil
        Parekh

        Plaintiff is granted 30 days’ leave to amend his complaint to detail his discrimination

claims against the above-referenced defendants and to state facts alleging their personal

involvement in discriminating against Plaintiff. In the statement of claim, Plaintiff must provide

a short and plain statement of the relevant facts supporting each claim against each defendant

                                                   3
        Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 4 of 16




named in the amended complaint. To the greatest extent possible, Plaintiff’s amended complaint

must:

           give the names and titles of all relevant persons;

           describe all relevant events, stating the facts that support Plaintiff’s case including
           what each defendant did or failed to do;

           give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;

           give the location where each relevant event occurred;

           describe how each defendant’s acts or omissions violated Plaintiff’s rights and
           describe the injuries Plaintiff suffered; and

           state what relief Plaintiff seeks from the Court, such as money damages, injunctive
           relief, or declaratory relief.

        Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in

the amended complaint.

D.      Preliminary injunction

        Plaintiff seeks preliminary injunctive relief. To obtain such relief, Plaintiff must show:

(1) that he is likely to suffer irreparable harm and (2) either (a) a likelihood of success on the

merits of his case or (b) sufficiently serious questions going to the merits to make them a fair

ground for litigation and a balance of hardships tipping decidedly in his favor. See UBS Fin.

Servs., Inc. v. W.V. Univ. Hosps., Inc., 660 F. 3d 643, 648 (2d Cir. 2011) (citation and internal

quotation marks omitted); Wright v. Giuliani, 230 F.3d 543, 547 (2000). Preliminary injunctive

relief “is an extraordinary and drastic remedy, one that should not be granted unless the movant,


                                                  4
       Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 5 of 16




by a clear showing, carries the burden of persuasion.” Moore v. Consol. Edison Co. of N.Y., Inc.,

409 F.3d 506, 510 (2d Cir. 2005) (internal quotation marks and citation omitted).

       Plaintiff’s submissions do not demonstrate: (1) a likelihood of success on the merits, or

(2) sufficiently serious questions going to the merits to make them a fair ground for litigation and

a balance of hardships tipping decidedly in his favor. Accordingly, Plaintiff’s request for an order

to show cause (ECF No. 4) is denied.

E.     Pro bono counsel

       In Plaintiff’s request for preliminary injunctive relief, he also requests the appointment of

pro bono counsel. (See ECF No. 4.) The factors to be considered in ruling on an indigent

litigant’s request for counsel include the merits of the case, Plaintiff’s efforts to obtain a lawyer,

and Plaintiff’s ability to gather the facts and present the case if unassisted by counsel. See

Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d

58, 60-62 (2d Cir. 1986). Of these, the merits are “[t]he factor which command[s] the most

attention.” Cooper, 877 F.2d at 172. Because it is too early in the proceedings for the Court to

assess the merits of the action, Plaintiff’s motion for counsel is denied without prejudice to

renewal at a later date.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. An Amended Employment Discrimination Complaint form is attached to

this order. The Court grants Plaintiff 30 days’ leave to file an amended complaint to set forth his

claims against Infosys BPM, Infosys Technologies Limited, Thomas Gottstein, N.R. Narayana

Murthy, and Salil Parekh.

       The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Infosys Americas, Shawn O’Donnell, Credit Suisse Group, and Next Level

                                                   5
         Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 6 of 16




Business Service, Inc., and and deliver all documents necessary to effect service to the U.S.

Marshals Service.

         The Court dismisses Plaintiff’s claims against DOL and USCIS. See 28 U.S.C.

§ 1915(e)(2)(B)(iii).

         The Court denies Plaintiff’s request for preliminary injunctive relief and for the

appointment of pro bono counsel. (ECF No. 4.)

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 3, 2020
           New York, New York

                                                             VALERIE E. CAPRO
                                                                           CAPRONI ONI
                                                            United States District Judge




                                                  6
Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 7 of 16




               DEFENDANTS AND SERVICE ADDRESSES

      Infosys Americas
      One World Trade Center
      285 Fulton Street, 79th Floor, Suite A
      New York, NY 10007

      E. Shawn O’Donnell
      One World Trade Center
      285 Fulton Street, 79th Floor, Suite A
      New York, NY 10007

      Credit Suisse
      Eleven Madison Avenue
      New York, NY 10010-3629

      Next Level Business Service, Inc.
      221 Roswell Street, #150
      Alpharetta, GA 30009
        Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 8 of 16




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK




Write the full name of each plaintiff.                            _____CV_______________
                                                                  (Include case number if one has been
                                                                  assigned)
                        -against-                                      Do you want a jury trial?
                                                                           ☐ Yes     ☐ No




Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.



               EMPLOYMENT DISCRIMINATION COMPLAINT


                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed with
   the court should therefore not contain: an individual’s full social security number or full birth
   date; the full name of a person known to be a minor; or a complete financial account number. A
   filing may include only: the last four digits of a social security number; the year of an individual’s
   birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
   of Civil Procedure 5.2.




Rev. 3/24/17
      Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 9 of 16




I.     PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                        Middle Initial           Last Name



Street Address


County, City                                       State                          Zip Code


Telephone Number                                   Email Address (if available)

B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1:
                   Name

                   Address where defendant may be served


                   County, City                              State                    Zip Code

Defendant 2:
                   Name


                   Address where defendant may be served


                   County, City                              State                    Zip Code




                                                                                                 Page 2
        Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 10 of 16




Defendant 3:

                   Name


                   Address where defendant may be served


                   County, City                      State               Zip Code

II.      PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:

Name

Address


County, City                               State                    Zip Code

III.     CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

       ☐ Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
         employment discrimination on the basis of race, color, religion, sex, or national
         origin

            The defendant discriminated against me because of my (check only those that
            apply and explain):

               ☐ race:

               ☐ color:

               ☐ religion:

               ☐ sex:

               ☐ national origin:




                                                                                    Page 3
     Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 11 of 16




    ☐ 42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

            My race is:

    ☐ Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
      employment discrimination on the basis of age (40 or older)

            I was born in the year:

    ☐ Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
      discrimination on the basis of a disability by an employer that constitutes a
      program or activity receiving federal financial assistance

            My disability or perceived disability is:

    ☐ Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
      employment discrimination on the basis of a disability

            My disability or perceived disability is:

    ☐ Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
      employment discrimination on the basis of leave for qualified medical or family
      reasons

B. Other Claims

In addition to my federal claims listed above, I assert claims under:

    ☐ New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
      employment discrimination on the basis of age, race, creed, color, national
      origin, sexual orientation, military status, sex, disability, predisposing genetic
      characteristics, marital status

    ☐ New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
      employment discrimination on the basis of actual or perceived age, race, creed,
      color, national origin, gender, disability, marital status, partnership status,
      sexual orientation, alienage, citizenship status

    ☐ Other (may include other relevant federal, state, city, or county law):




                                                                                    Page 4
      Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 12 of 16




IV.     STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

      ☐ did not hire me

      ☐ terminated my employment

      ☐ did not promote me

      ☐ did not accommodate my disability

      ☐ provided me with terms and conditions of employment different from those of
        similar employees

      ☐ retaliated against me

      ☐ harassed me or created a hostile work environment

      ☐ other (specify):



B. Facts
State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.




As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.


                                                                                               Page 5
       Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 13 of 16




V.      ADMINISTRATIVE PROCEDURES
For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.
Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

      ☐ Yes (Please attach a copy of the charge to this complaint.)

            When did you file your charge?

      ☐ No

Have you received a Notice of Right to Sue from the EEOC?

      ☐ Yes (Please attach a copy of the Notice of Right to Sue.)

            What is the date on the Notice?

            When did you receive the Notice?

      ☐ No

VI.     RELIEF

The relief I want the court to order is (check only those that apply):

      ☐ direct the defendant to hire me

      ☐ direct the defendant to re-employ me

      ☐ direct the defendant to promote me

      ☐ direct the defendant to reasonably accommodate my religion

      ☐ direct the defendant to reasonably accommodate my disability

      ☐ direct the defendant to (specify) (if you believe you are entitled to money
        damages, explain that here)




                                                                                          Page 6
       Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 14 of 16




VII.    PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:
(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes     ☐ No

       If you do consent to receive documents electronically, submit the completed form with your
       complaint. If you do not consent, please do not attach the form.




                                                                                                Page 7
       Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 15 of 16


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
         Case 1:20-cv-06406-VEC-DCF Document 8 Filed 09/03/20 Page 16 of 16




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
